Citation Nr: 0501476	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to November 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he has hepatitis due to his medical 
duties in service.  His DD214 Form shows that he had a 
military occupational specialty of medical service 
specialist/technician.  The veteran reported on VA 
examinations that he served as a nurse and as a medic.  He 
reported that he administered IV's and that he had experience 
needle sticks.  He also reported be exposed to a significant 
amount of blood.

In May 2001, the veteran underwent VA examination for the 
liver, gall bladder, and pancreas.  However, the examination 
report does not indicate that the examiner reviewed the 
veteran's claims file before or in conjunction with the 
examination.  Additionally, the examiner diagnosed hepatitis 
C but did not provide an opinion as to the most likely 
etiology of the veteran's disorder.  Therefore, the Board 
finds that a remand is necessary to afford the veteran an 
additional, more complete VA examination.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the veteran's hepatitis 
C.  The reviewer should be provided with the 
veteran's claims file and a copy of this 
remand.  The reviewer should render an opinion 
as to whether it is as likely as not that the 
veteran has hepatitis C which is due to his 
experiences during his medical duties in 
service, specifically needle sticks and 
exposure to significant amounts of blood as a 
medic/nurse.  A complete rationale should be 
provided for all opinions given.

2.  Thereafter, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be provided 
a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


